[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION RE: APPLICATION TO DISCHARGE LIEN
The application to discharge a mechanics lien appeared on the Special Proceedings calendar on November 18, 2002. At the hearing, the O'Connells produced evidence that their contract with A. Miranda Contracting Corporation (Miranda) did not comply with the Home Improvement Act, General Statutes § 20-418 et seq. (HIA). Miranda was given an opportunity to file a memorandum to substantiate its argument that HIA did not apply to this case.
Miranda's memorandum received by telecopier on November 22, 2002 concedes that the written contract does not comply with the provisions of General Statutes § 20-429 (a). In its memorandum, Miranda appears to argue that the bad faith exception to HIA set forth in Habetz v. Condon,224 Conn. 231 (1992) applies to this case. No evidence of bad faith was proffered on November 18, or in the memorandum.
The court marks the application off the calendar. The O'Connells may reclaim the application at their earliest convenience. If Miranda intends to put forward a bad faith claim it is required to file and serve an affidavit setting forth the facts substantiating such a claim at least five lays prior to the next hearing.
  __________________ ADAMS, J.
CT Page 15299